DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose the mechanical limitations that the outer cover comprises a cover plate and a circumferential plate, the circumferential plate extends vertically from a periphery of the cover plate, and the fixing member is fixed to an end of the circumferential plate that is away from the cover plate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauridsen (20220038805).
Note: The English format of the Foreign parent application of Lauridsen, DKPA 202000883 dated 7/31/2020 is provided 
Regarding claim 1, Lauridsen discloses a sound transmission device (Figs 1-3), comprising: a main body (Fig 2, speaker housing 23) comprising a sound transmission opening; a first magnetic member (Fig 2, magnet 30) fixed to the main body and adjacent to the sound transmission opening; and a cover assembly (Fig 2, cushion 22) and a second magnetic member (Fig 2, Magnet 29).
In a second embodiment Lauridsen discloses a device with an outer cover (Fig 3, permeable screen 38), and a fixing member (Fig 3, attachment means 35) , 
Since both embodiments of Lauridsen disclose a magnetic connection for a headphone cushion system it would have been obvious to one of ordinary skilled in the art to utilize the screen and attachment system of second embodiment in the first embodiment. The motivation for this would have been protection of the device and a secure and effective connection between the housing and the cushion.
With the above combination the second magnetic member is fixed between the outer cover and the fixing member, the cover assembly is magnetically attached to the first magnetic member through the second magnetic member, so that the outer cover covers the sound transmission opening, the outer cover comprises a through hole, and the through hole is in communication with the sound transmission opening (As seen in figures 2 and 3).
	Regarding claim 2, Lauridsen discloses the limitations of claim 1. Although a permeable membrane is disclosed as the outer cover, but the reference does not specifically disclose that it’s a mesh.
	Examiner takes official notice that mesh covers are well known and widely used as permeable protective membranes for headphone systems and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize a mesh as the permeable membrane of the reference in a manner of simple substitution to achieve the same predictable outcome of providing a protective cover for the device.
Regarding claim 13, Lauridsen discloses the limitations of claim 1. Although a permeable membrane is disclosed as the outer cover it is not specifically discloses that the membrane and the fixing member is made of metal. Metal housing and metal protective sheets are well known and widely used in the art of headphone housing and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize metal for the housing and membrane of Lauridsen. The motivation for this would have been to increases the protective nature of the housing.
Regarding claim 17, 18, Lauridsen discloses the limitations of claim 1. Lauridsen further discloses that the main body comprises a first side surface and a second side surface that are opposite to each other, the first side surface is provided with an accommodating groove, the cover assembly is accommodated in the accommodating groove, and the sound transmission opening is located at a bottom of the accommodating groove (As seen in figure 7 the entire assembly is located within the unnumbered cup and the sound output is toward the cushion of the device, obviously the first side surface facing the cushion will be accommodating the magnets to establish the connection).
Regarding claim 19 and 20, Lauridsen discloses the limitations of claim 1. However, the reference does not specifically disclose a specific attachment means for the magnets to respective portion of the housing such as insert molding through an opening in the magnets for example.
Examiner takes official notice that various connection means such as insert molding, adhesives, flanges etc. are well known and widely used in the art and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize any of these methods interchangeable as a matter of design preference to achieve the same predictable outcome of establishing connection between the magnet and its corresponding portion of the housing.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauridsen (20220038805) and further in view of Zheng (20180184193).
Regarding claim 14-16, Lauridsen discloses the limitations of claim 1. However, Lauridsen does not specifically disclose that the cover assembly comprises a waterproof layer, and the waterproof layer is located between the outer cover and the second magnetic member and covers the sound transmission opening with a sealing layer, and the sealing layer is located between the waterproof layer and the second magnetic member and surrounds the sound transmission opening.
Zheng discloses a headphone assembly with a waterproof layer (Fig 7, waterproof layer 64) located between an outer cover and outer housing and covers a sound transmission opening with a sealing layer (Fig 7, washer 65), and the sealing layer is located between the waterproof layer and the outer housing and surrounds the sound transmission opening.
Since both Lauridsen and Zheng disclose a headphone system it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the waterproof layer and the sealing member of Zheng in the teachings by Lauridsen. The motivation for this would have been providing waterproof capabilities for the device to protect the internal electronics. Obviously by the above combination the second magnets will be between the outer cover and the sealing members.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652